         Case 5:15-cv-06325-WB Document 129 Filed 09/24/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN RICHARDSON, MICHELLE                                CIVIL ACTION
HUNT, JOHN WHITE AND
JACQUELINE BOWSER,
               Plaintiffs,

              v.                                          NO. 15-6325

VERDE ENERGY USA, INC.,
              Defendant.

                                         ORDER

       AND NOW, this 23rd day of September, 2019, upon consideration of Plaintiffs’ Consent

Motion for Preliminary Approval for Class Action Settlement (ECF 125), and pursuant to the

Oral Opinion issued at today’s hearing, Plaintiffs’ motion is DENIED.



                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
